                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                  CASE NO.: 5:18-cr-00096-lBO

 UNITED STATES OF AMERICA                         )
                                                  )
                        v.                        )          ORDER GRANTING MOTION TO
                                                  )          WITHDRAW AS COUNSEL FOR
 RAYMOND ALAN GRIFFIN,                            )          DEFENDANT RAYMOND ALAN
                                                  )                   GRIFFIN
                        Defendant                 )



         THIS MATTER is before .the Cqurt on Motion of Wes J. Camden of the law firm of

 Ward and Smith, P.A., seeking to withdraw as counsel for Defendant Raymond Alan Griffin; and

,- it appearing to the Court that good cause exists for the allowance of said motion, and that said ,

 motion should be GRANTED.

         IT IS, THEREFORE, ORDERED that Wes J. Camden shquld be and hereby is, permitted

 to withdraw and is relieved of any further responsibility as an attorney of record for Defendant

 Raymond Alan Griffin in this matter.
